DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/16/2022 has been entered. Claims 5-9 were cancelled and claims 21-25 are added new. Claims 1-4 and 10-25 remain pending in the application.    

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 06/16/2022 is acknowledged. Claims 1-4 and 10-16 are withdrawn from consideration as non-elected claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 20 recites “tapering at least one of the one or more pin joint slots or the bearing block”. However, the drawings do not show a tapered pin joint slot or the process of tapering the pin joint slot. Therefore, the tapered pin joint slot or the process of tapering of the pin joint slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “inserting the one or more pin joint slots within the one or more openings of the bearing block of the first blade segment and/or the second blade segment”. A slot is an aperture or space, i.e., absence of material. Therefore, it is unclear how an aperture or space is inserted to an opening, i.e., another aperture or space. Furthermore, the limitation “the one or more pin joint slots” also lacks a proper antecedent basis. For purposes of this examination, “the one or more pin joint slots” is interpreted as “one or more bushings”.
Claims 18-25 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser (U.S. Pre-Grant Publication No. 2015/0369211) in view of non-patent literature “Bushing and Plain Bearings Press or Shrink Fit Design and Application” by Engineers Edge (hereinafter Engineers Edge).

As per claims 17-19, Merzhaeuser discloses a method for assembling a rotor blade of a wind turbine, the method comprising: forming a first blade segment and a second blade segment (30, 32; figure 2), each of the first and second blade segments comprising at least one shell member defining an airfoil surface (as shown; figure 2); forming one or more openings (50, 82, 84, 86; figure 6) in a bearing block of at least one of the first blade segment or the second blade segment; inserting the one or more pin joint slots within the one or more openings of the bearing block of the first blade segment and/or the second blade segment (bushing forming pin joint slot located at bolt joint slot 50 of beam 40 (bearing block) of and chord-wise members 74, 76 (bearing block); figures 3, 5; paragraph [0020], [0023]); arranging the first and second blade segments in opposite directions from a chord-wise joint (as shown; figures 3, 5); and, connecting the chord-wise joint via one or more pin joint tubes received within the one or more pin joint slots (via bolt tubes 58 and 52; figures 3, 5; paragraph [0020]).
However, Merzhaeuser does not explicitly teach shrink fitting the one or more pin joint slots within the one or more openings to provide an interference fit between the one or more pin joint slots and the one or more openings (claim 17), wherein shrink fitting the one or more pin joint slots within the one or more openings to provide the interference fit between the one or more pin joint slots and the one or more openings further comprises: reducing a temperature of the one or more pin joint slots so as to shrink the one or more pin joint slots; and, subsequently inserting the one or more pin joint slots within the one or more openings of the bearing block of the first blade segment and/or the second blade segment, wherein as the one or more pin joint slots heat up, the one or more pin joint slots expand to provide an interference fit with the one or more openings (claim 18), and increasing a temperature of the one or more openings of the bearing block after inserting the one or more pin joint slots within the one or more openings of the bearing block so as to expand the one or more openings, wherein expansion of the one or more openings provides the interference fit between the one or more pin joint slots and the one or more openings (claim 19).
Engineers Edge is a relevant prior art in that it deals with a method of fitting a bushing (pin joint slot) into a bushing hole (bearing block). Engineers Edge teaches shrink fitting is a common method to retain a bushing using an interference fit between the bushing and the bushing hole (1st paragraph). Engineers Edge further teaches shrink fits are facilitated by reducing a temperature of the one or more pin joint slots so as to shrink the one or more pin joint slots; and, subsequently inserting the one or more pin joint slots within the one or more openings of the bearing block, wherein as the one or more pin joint slots heat up, the one or more pin joint slots expand to provide an interference fit with the one or more openings (chilling the bushing (pin joint slot) and press fitting the bushing into the housing (bearing block), i.e., allowing the bushing to expand to provide an interference fit; 4th and 5th paragraphs) and increasing a temperature of the one or more openings of the bearing block after inserting the one or more pin joint slots within the one or more openings of the bearing block so as to expand the one or more openings, wherein expansion of the one or more openings provides the interference fit between the one or more pin joint slots and the one or more openings (heating the housing (bearing block and press fitting the bushing into a housing; 4th and 5th paragraph). Engineers Edge teaches the shrink fitting method allows interference between the bushing and the bushing hole while avoiding galling, peening or damaging the bushing (1st and 5th paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Merzhaeuser’s bushing to incorporate shrink fitting by cooling the bushing or heating the bearing block from the teachings of Engineers Edge as it would provide an interference fitting while avoiding galling, peening or damaging the bushing.

As per claim 21, Merzhaeuser, in view of Engineers Edge, discloses the method of claim 17. Merzhaeuser further discloses wherein the one or more pin joint slots comprise one or more bushings (bushing forming pin joint slot located at bolt joint slot 50 of beam 40 (bearing block) of and chord-wise members 74, 76 (bearing block); figures 3, 5; paragraph [0020], [0023]).

As per claim 23-24, Merzhaeuser, in view of Engineers Edge, discloses the method of claim 21. Merzhaeuser does not explicitly teach wherein the one or more bushings are constructed of at least one of one or more metal materials or one or more composite materials (claim 23) and wherein the composite material comprises at least one of a thermoset resin or a thermoplastic resin, the composite material optionally reinforced with one or more fiber materials, the one or more fiber materials comprising at least one of glass fibers, carbon fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, metal fibers, or combinations thereof (claim 24).
However, selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Merzhaeuser’s bushing to include at least one of a thermoset resin or a thermoplastic resin, the composite material optionally reinforced with one or more fiber materials, the one or more fiber materials comprising at least one of glass fibers, carbon fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, metal fibers, or combinations thereof as the selection of a known material based on its suitability for its intended use only requires a routine skill in the art.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser, in view of Engineers Edge and Dahl (U.S. Pre-Grant Publication No. 2014/0030096).

As per claim 20, Merzhaeuser, in view of Engineers Edge, discloses the method of claim 17. Merzhaeuser does not explicitly teach tapering at least one of the one or more pin joint slots or the bearing block to allow for positioning of at least one of the one or more pin joint slots or the bearing block with respect to the other.
Dahl (U.S. Pre-Grant Publication No. 2014/0030096) is a relevant prior art in that it deals with a bushing used for a wind turbine blade. Dahl teaches a tapered bushing which prevents the fastening members from being pulled out (paragraph [0012]). Therefore, in order to prevent disconnection of the bushing during operation, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Merzhaeuser’s bushing to incorporate a tapered bushing as it can prevent the fastening members from being pulled out. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser, in view of Engineers Edge and Johnson (U.S. Patent No. 8,568,034).

As per claim 22, Merzhaeuser, in view of Engineers Edge, discloses the method of claim 17. Merzhaeuser does not explicitly teach placing at least one of a liner or a coating on at least one of an outer surface or an inner surface of the one or more bushings or the one or more pin joint tubes. 
Johnson (U.S. Patent No. 8,568,034) is a related prior art in that Johnson deals with a bushing. Johnson teaches coating or lining a layer of wear resistant material on the inner surface of the bushing (pin-joint slot) (claim 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Merzhaeuser’s bushing to incorporate Johnson’s liner or coating as it would provide additional wear resistance to the bushing.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser, in view of Engineers Edge and Sommerfeld (U.S. Patent No. 6,474,869)

As per claim 25, Merzhaeuser, in view of Engineers Edge, discloses the method of claim 17. Merzhaeuser does not explicitly teach wherein the one or more pin joint slots further comprises one or more tabs so as to prevent rotation of the one or more pin joint slots with respect to the bearing block.
Sommerfeld (U.S. Patent No. 6,474,869) is a related prior art in that it deals with a bushing. Sommerfeld teaches wherein the one or more pin joint slots further comprises one or more tabs so as to prevent rotation of the one or more pin joint slots relatively (protrusions 30 (tabs) in main body 16 (pin joint slot) prevent relative rotation and in turn, reduces wear of the outer surface; column 3, lines 8-10). Therefore, in order to further secure the bushing and reduce the wear, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Merzhaeuser’s bushing (pin joint slot) to incorporate Sommerfeld’s tabs as it prevents rotation and reduces wear of the bushing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Feigl (U.S. Pre-Grant Publication No. 2013/0330197) teaches connecting wind turbine blade components using shrink fitting.
Noda (U.S. Patent No. 8,517,671) teaches the use of shrink fitting for wind turbine components that provides a tight fitting that cannot be pulled out without force after insertion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745